In a coram nobis proceeding, defendant appeals from an order of the former County Court, Kings County, dated May 22, 1962, which denied without a hearing, his application to vacate a judgment of said court rendered March 1, 1949 after a jury trial, convicting him of assault in the first degree, assault in the second degree, and violation of section 1897 of the Penal Law as a misdemeanor, and imposing sentence. Order affirmed. No opinion. Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.